Citation Nr: 9905881	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from October 1956 to October 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 1995.  In his substantive appeal received in 
March 1996, the veteran requested a hearing before a member 
of the Board, at the RO or in Washington, DC.  Subsequently 
he indicated that he wished to have his hearing held at the 
RO, and his representative stated that the veteran would 
appear at a video conference hearing.  As a result, the case 
was remanded in October 1998, to afford the veteran a 
hearing, which was then scheduled for January 27, 1999; 
however, the veteran failed to report for the hearing.  

However, the veteran did not execute the required form 
electing that form of hearing.  Accordingly, since he did not 
accept a video hearing in lieu of a hearing in person, he 
must be scheduled for a hearing before a member of the Board, 
to be held at the RO.  Consequently, to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing, to be held at the RO, before a 
member of the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


